DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed November 23, 2020.  Claims 3 and 20 have been amended.  Claims 1, 2, 5, 8-11, 13-19, and 22 remain withdrawn.  Claims 3, 4, 20, and 21 are currently pending and under examination.

This Application is a U.S. National Phase Application under 35 U.S.C. §371 of International Patent Application No. PCT/IB2017/055338, filed September 5, 2017, and claims priority to Portuguese Patent Application No. 109606, filed September 5, 2016.


Withdrawal of Rejections:


	The rejection of claims 3, 4, 20, and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.


Maintenance/Modification of Rejections Necessitated by Amendment:


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 3, 4, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radhouani et al. (IDS; A promising biopolymer for cartilage tissue engineering, Polaris Conference, Published 1 July 2015, pp. 1-2), as evidenced by Radhouani et al. (Kefiran biopolymer: Evaluation of its physicochemical and biological properties, Journal of Bioactive and Compatible Polymers, (2018), pp. 1-18 – Previously Presented).
With regard to claims 3, 4, 20, and 21, Radhouani et al. teach a method of treating osteoarthritis, which is characterized by the breakdown of cartilage in one or more joints, in a subject, by viscosupplementation of Kefiran, which is intra-articular injection into the joint, of the subject (Abs.), where Kefiran has an average molecular weight of 534 kDa (see Radhouani et al. 2018, Abs.).  Further, as administration as taught provides for effective cartilage repair and regenerative treatment of osteoarthritis, the amount of Kefiran administered to the subject is necessarily an effective amount for treatment, and the molecular weight of the Kefiran is necessarily within 200-2000 kDa.  As such, Radhouani et al. is deemed to teach a method of preventing or treating a bone and musculoskeletal disease in a subject, by administering, including by intra-articular injection into a joint, an effective amount of Kefiran with a molecular weight within 200-2000 kDa, to the subject.  


Claims 3, 4, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Kefir improves bone mass and microarchitecture in an ovariectomized rat model of  by Radhouani et al. (Kefiran biopolymer: Evaluation of its physicochemical and biological properties, Journal of Bioactive and Compatible Polymers, (2018), pp. 1-18 – Previously Presented).
With regard to claims 3, 4, and 20, Chen et al. teach a method of preventing and treating postmenopausal osteoporosis, which is a bone and musculoskeletal disease, by administering 164 mg/kg, 328 mg/kg, or 656 mg/kg Kefir, which is an effective amount, to a subject (Abs.; Fig. 1, p. 590, Right Col., Ovariectomy protocol and groups to p. 591, Line 1), where kefir contains Kefiran, and Kefiran has an average molecular weight of 534 kDa (see Radhouani et al., Abs.).  Further, as administration as taught provides for effective prevention and treatment of postmenopausal osteoporosis, the molecular weight of the Kefiran is necessarily within 200-2000 kDa.  As such, Chen et al. is deemed to teach a method of preventing or treating a bone and musculoskeletal disease in a subject, by administering an effective amount of Kefiran with a molecular weight within 200-2000 kDa, to the subject.  


Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodrigues et al. (IDS; Antimicrobial and healing activity of kefir and kefiran extract, International Journal of Antimicrobial Agents, Vol. 25, No. 5, (2005), pp. 404-408), as evidenced by Radhouani et al. (Kefiran biopolymer: Evaluation of its physicochemical and biological properties, Journal of Bioactive and Compatible Polymers, (2018), pp. 1-18 – Previously Presented). 
With regard to claim 3, Rodrigues et al. teach a method of treating a skin lesion, which is a skin disease, by topically administering Kefiran to a subject (Abs.; Fig. 1), where Kefiran has (see Radhouani et al., Abs.).  Further, as administration as taught provides for effective treatment of a skin disease, the molecular weight of the Kefiran is necessarily within 200-2000 kDa.  As such, Rodrigues et al. is deemed to teach a method of treating a skin disease by topically administering Kefiran with a molecular weight within 200-2000 kDa, to the subject.  
With regard to claim 4, as noted, Rodrigues et al. teach the administration of Kefiran with an average molecular weight of 534 kDa, which is fully encompassed within 200-2000 kDa, to a subject.  Additionally, as administration as taught provides for effective treatment of a skin disease, the molecular weight of the Kefiran is necessarily within 200-2000 kDa.  It is noted that the Kefiran cannot be separated from its properties.  As such, the result of treating a bone or cartilage disease or defect would naturally flow from administration of Kefiran as taught by Rodrigues et al. 

Response to Arguments

Applicant urges that the anticipation rejections are improper, as the reference Radhouani et al. 2018 was published in 2018, which is after the effective priority date of this application, and thus does not constitute prior art.  Additionally, Kefiran disclosed in the cited prior art would not necessarily have a molecular weight within the claimed range.
Applicant’s arguments have been fully considered, but have not been found persuasive. 
It is noted that the cited anticipation rejections are not in view of Radhouani et al. 2018.  This reference is only presented as an evidentiary reference (see the statement of the anticipation rejections as recited in the previous Office Action, and above).  A factual reference, such as that see MPEP 2124).  Radhouani et al. 2018 is only presented to provide factual evidence of a characteristic of Kefiran, including that Kefiran has an average molecular weight of 534 kDa (see Radhouani et al. 2018, Abs.).  
Additionally, as administration of Kefiran as taught by Radhouani et al. 2015, Chen et al., and Rodrigues et al., provide for effective treatment and/or prevention of, respectively, osteoarthritis, postmenopausal osteoporosis, and a skin disease, as claimed, the molecular weight of the Kefiran is necessarily within 200-2000 kDa.
Thus, the rejections are still deemed to be proper.

Conclusion
No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653